Title: To James Madison from William Jarvis, 2 October 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 2d. October 1803.
					
					On the evening of the date of my last letter (i.e. 27h. Septr.) the British Factory were called together by the Consul General, relative to a Sale of some of their funded Stock, for the support of the Hospital and the poor widows and orphans of deceased Members of the Factory, as from the decrease of the British Trade to this port, the income for several Months past had not been adequate to these purposes; when some of the Members took occasion to ask the Consul, whether in the opinion of the Minister, this Country and England were likely to continue on friendly Terms.  He replied, his Lordship knew nothing to the contrary, but it would be prudent to circumscribe their affairs, that they might be prepared for the worst.  This, and the Prince Regent and Princess having stood Godfather and Godmother, to Genl. Lannes’s Child that was christened St. Michael’s day (the 29th.) has caused the greatest alarm amongst them; but it appears to me without sufficient reasons, for the Minister’s advice was simply precautionary, and as to the Prince standing Godfather to the child, it has been publicly talked of as his intention for two Months past.  Not satisfied however with giving to both the most unfavorable construction their fears can suggest, those things have given rise to a number of reports, each more inconsistent than the preceding; but the two which are insisted upon with the most pertinacity, are, that the Minister of foreign affairs, has given notice to Lord Fitzgerald, that this Government will be under the necessity of taking whichever part the Spanish do in the present contest, and the other, that the Prince had passed his Word to His Lordship, that in case of danger, the British might ship their goods out of the Kingdom, Duty free, and that he had promised to pass an order to this effect to-day.  Notwithstanding the improbability of these reports, and of the forced constructions put upon the Minister’s suggestion & the Christening, the consternation could not be greater if a French Army was just entering the Country, every one exerting himself to close his accounts as fast as possible, and several of the richest having determined to leave the Country with all Speed: in fact never did report of a diabolic popish plot, cause more terror among their gullible brethren of London.  In relation to the Christening, there appears to be some resentment mixed with their fears, for the English have been so long in the habit of swaying this Court, that they do not view with much patience, the influence of France; or the public attention paid by the Prince to the French Minister  Mrs. Lannes made a present of an elegant Brussels Lace Gown to the Princess, & She and His Highness made several valuable presents to her and the General.
					No answer has been given to my last two notes concerning the Moor, nor do I believe they will; nor have I heard any thing farther from the Streights regarding them.  The Moorish Ship has got his Mast in.  I should suppose she will sail in a day or two.  If deemed necessary I shall try to obtain a Convoy for such of our Countrymen as are in Port who sail after his departure.
					My last letter, by the Bark Elizabeth, Captn. Larson, via New York, inclosed my letter and the reply relative to the men impressed in this Port, and a letter from Messrs. Pinckney and Kirkpatrick, two from Messrs. Simpson and Willis, a copy of two letters from Mr. Gavino and of mine of the  7th. September.  I have the Honor to be, Sir, Your most obedient humble Servant,
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
